Citation Nr: 0719079	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-322 65A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq.  


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of December 2006.  This 
matter was originally on appeal from a July 2004 and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

The RO scheduled video conference hearings to be held in 
December 2006 and February 2007 before a Board member.  The 
veteran failed to appear at both hearings.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is not characterized by flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The veteran's GAF scores attributable solely to his PTSD 
are 70 and 75 and indicate no more than slight to mild 
impairment in social and occupational functioning.

4.  The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondences dated in February 2004 and 
December 2004, the RO provided VCAA notice for his PTSD and 
TDIU claims respectively.  In each of those correspondences, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to the specific benefits claimed.  Also 
in each of those correspondences, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  In both 
correspondences, the requested that the veteran send any 
evidence in his possession that pertained to the claims.   

Although neither the February 2004 nor the December 2004 
correspondences included notice of the disability rating or 
effective date elements of a service connection claim, the RO 
remedied that error in correspondence dated in July 2006.  In 
that correspondence, which accompanied a statement of the 
case (SOC) of the same date, the RO informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in providing this notice to 
the veteran, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has undertaken 
substantial steps to develop the veteran claim, and as such, 
has satisfied VA's duty to assist.  First, claims file shows 
that the RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  

Second, the RO also attempted to obtain all private medical 
records that the veteran requested.  In response to the 
veteran's request, the RO requested medical records from High 
Point Treatment, St. Mary's Hospital, Dr. G.C., Dr. K.P., and 
Heritage Behavior Health.  The RO obtained records from all 
providers except High Point Treatment.  Although the RO 
requested records from that facility, staff from there 
responded that records for the dates requested were no longer 
available.  In light of the negative response received, the 
Board finds that no follow-up request is necessary and that 
VA has no further duty to assist in obtaining these records.  
38 C.F.R. § 3.159(c)(1) (2006).  

Third, the RO also provided the veteran with 2 VA 
examinations during the course of this appeal.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  

II.  Post Traumatic Stress Disorder

Evidence

In a discharge summary from St. Mary's Hospital, dated in 
February 1999, Dr. D.R. reported that the veteran had 
completed an evening outpatient program there.  Dr. D.R. 
noted that the veteran's diagnosis upon commencement of the 
program was "alcohol dependent."  The final diagnosis on 
Axis I was Alcohol Dependent.  On Axis IV, Dr. D.R. noted the 
veteran's past marital problems, which included 3 divorces.  
Dr. D.R. also noted the veteran's tour of Vietnam, which the 
veteran reported having bad memories about.   

In a questionnaire received by VA in December 2003, the 
veteran reported experiencing anxiety, hyper vigilance, 
depression, night terrors and sweats, and alcohol and drug 
use.  The veteran reported that these symptoms began in 1969.  
The veteran claimed that his condition required him to miss 
1-2 years of work of the last 23.  

In a psychosocial assessment summary from Heritage Behavioral 
Health, dated in November 2003, S.B. reported that the 
veteran had a history of depression and PTSD from Vietnam, 
but currently experienced no symptoms from this.  S.B. 
assessed a Global Assessment of Functioning (GAF) score of 
60.  

In a progress note from Heritage Behavioral Health, dated in 
November 2003, Dr. K.P. diagnosed bipolar disorder on Axis I; 
mild to moderate psychosocial stressors, unspecified on Axis 
IV; and a GAF score of 45 on Axis V.  According to the note, 
the veteran denied suicidal ideations or manic symptoms.  The 
veteran's speech was normal in rhythm, rate, and volume.  
Mood was depressed and affect was dysphoric and anxious.  The 
veteran denied hallucinations, delusions, or other perceptual 
disturbances.  Judgment and insight were fair to poor.  In a 
progress note dated in December 2003, Dr. K.P. reported a GAF 
score of 55.  

The records included mental health treatment notes from VAMC 
Danville, dated from December 2002 to June 2006.  In a 
December 2003 VA mental health outpatient initial assessment, 
Dr. A.U. noted that the veteran complained of sleeping 
problems due to dreams of Vietnam.  Dr. A.U. diagnosed 
substance-induced mood disorder and alcohol abuse on Axis I.  
Dr. A.U. assigned a GAF score of 70.

In a VA PTSD consultation, dated in January 2004, Dr. S.C. 
reported the following.  The veteran experienced mood swings 
and substance abuse.  The veteran was cooperative throughout 
the examination and responded with "an intense quality" to 
his answers.  Mood was anxious and affect was appropriate.  
Thought processes were clear and coherent.  No memory 
deficits were apparent during the interview.  The veteran 
appeared to have average intelligence with fair insight and 
judgment.  

Dr. S.C.'s assessment was anxiety disorder due to substance 
abuse and alcohol dependence.  The veteran did not appear to 
meet the criteria for PTSD.  The veteran reported PTSD 
symptoms, but because of his history of alcohol and drug 
abuse, many of these symptoms appeared to be substance 
related.  The veteran's reported period of abstinence from 
substance abuse accompanied a reported reduction in anxiety 
symptoms.  This further suggested a connection to his alcohol 
and drug abuse according to Dr. S.C.  

In a VA mental health examination report, dated in April 
2004, Dr. J.F. stated that records showed that the veteran 
had suffered from mental disorders since childhood that were 
manifested by persistent substance abuse.  The veteran's 
subjective complaints included having no patience with 
people, having nightmares, having angry outbursts, and 
refusing to take abuse.  The veteran also reported drinking 
to numb his feelings.  The veteran reported witnessing 
torture, murder, and rape of 6-7 civilians while in Vietnam.  

On examination, the veteran was found to be alert, well 
oriented, relevant, and coherent.  Affect was stable 
throughout the interview.  There was no impairment of thought 
process or communication.  Dr. J.F. stated that the veteran 
was not a danger to himself or others at that time.  
Intellectual and memory functioning were in the average 
range.  Mood was depressed, anxious, and irritable at times 
throughout his life.  The veteran presently was still 
bothered by intrusive memories of Vietnam combat.  The 
veteran avoided unnecessary exposure to conversations, 
movies, or other accounts of the Vietnam War.  The veteran 
was able to participate in a wide range of social, 
recreational, and vocational activity with severe episodic 
functional impairment due to alcohol, and mild episodic 
functional impairment due to the service-connected PTSD.  

On Axis I, Dr. J.F. diagnosed alcohol dependence, alcohol-
induced mood disorder, and PTSD.  On Axis IV, Dr. J.F. 
diagnosed traumatic childhood and adolescence followed 
immediately by exposure to prolonged combat operations and 
three divorces; the veteran's GAF score (related solely to 
PTSD) was 75.

In a VA psychiatric examination report, dated in February 
2005, Dr. J.F. reported that the veteran continued to 
complain of intrusive memories of the Vietnam traumas he 
endured.  These memories affected the veteran's sleep.  On 
examination the veteran was alert and oriented to time, 
place, and person.  Affect was stable and mood was mildly 
depressed.  The veteran was not suicidal or homicidal.  There 
was no impairment of thought process or communication.  The 
veteran experienced moments of irritability and occasional 
urges to harm others.  

On Axis I, Dr. J.F. diagnosed PTSD and alcohol dependence in 
remission, on Axis IV, Dr. J.F. cited "combat exposure," 
and on Axis V, Dr. J.F. assigned a GAF score of 70 for PTSD 
alone.  In summary, Dr. J.F. stated that it was more likely 
than not that the veteran continued to meet the criteria for 
PTSD as listed in the DSM-IV and this condition caused mild 
impairment in his global level of functioning, which was 
virtually the same as when he was last examined in April 
2004.  

In an addendum to that report, dated in April 2005, Dr. J.F. 
stated that the GAF score of 70, which was applied for the 
PTSD alone, indicated a mild level of interference with his 
work activities posed solely by PTSD symptoms.  

In a letter dated in May 2005, Dr. W.H., VA Staff 
Psychiatrist, reported that the veteran was unable to work in 
the foreseeable future because of his medical condition.  

In March and June 2006 VA mental health clinical notes, Dr. 
C.F. indicated that the veteran was there to receive 
treatment for depression, insomnia, PTSD, and alcohol 
dependence.  On examination, the veteran was found to be 
alert and oriented to person, place, time, and situation.  
Speech was normal, mood euthymic, and affect was congruent 
with mood.  Memory, concentration, and recall were intact.  
Intellect and fund of knowledge were average.  Thought 
process was logical and goal directed without loss of goal or 
flight of ideas.  The veteran denied hallucinations or 
suicidal/homicidal ideations.  

Dr. C.F. diagnosed depression, stable; PTSD, stable, and 
nicotine and alcohol dependence on Axis I.  On Axis V, Dr. 
C.F. assigned a GAF score of 65.  Dr. C.F. prescribed 
medication for depression and sleep.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders, a 
higher 50 percent rating is prescribed for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 71-80 reflects symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Analysis

The Board has reviewed the entire claims file and finds that 
an initial rating in excess of 30 percent for the veteran's 
PTSD is not warranted.  Overall, the veteran's symptoms are 
only mild.  These symptoms, which include depressed and 
anxious mood, fair to poor insight and judgment, insomnia, 
and anger outbursts, do not approximate the criteria for a 50 
percent rating.  Regarding other criteria needed for the 50 
percent rating, various mental health professionals 
specifically noted that the veteran presented no impairment 
of memory, thought processes, communication, or speech.  The 
reports were also negative for evidence of panic attacks.  

Moreover, when considering the extent to which the veteran's 
symptoms were attributable solely to PTSD, it becomes even 
more apparent that he does not meet the criteria for the 
higher rating.  The numerous references to non-service-
connected alcohol dependence, and the accompanying opinions 
which attributed much of his symptoms to that rather than his 
PTSD, indicates that his PTSD is not of a severity necessary 
for the higher rating.  

The veteran's GAF scores also fail to justify a 50 percent 
rating.  The GAF scores, which ranged from 45 to 75 
throughout the course of this appeal, reflect a disability 
characterized by "serious" to virtually non-existent 
symptoms.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  When 
considering the GAF scores attributable solely to PTSD rather 
than all of the veteran's diagnoses, the veteran's PTSD 
appears to be only mild.    

Finally, the Board considers the statement from Dr. W.H. to 
be of no probative value because he did not indicate which 
"medical condition" prevented the veteran from working in 
the foreseeable future or provide reasoning for his 
conclusion.

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

Legal Criteria 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
PTSD, evaluated as 	30 percent disabling; a right knee scar, 
evaluated as 10 percent disabling; a right knee strain, 
evaluated as 10 percent disabling; and residuals of right and 
left medial fractures and a healed nasal bone fracture, which 
are evaluated as non-compensable.  The veteran's overall 
combined disability rating is 40 percent.  38 C.F.R. § 4.25 
(2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Here, the veteran is not entitled to a TDIU on a schedular 
basis; no single disability is ratable at 40 percent or more 
and the combined rating is less than 70 percent.  Even though 
a veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. section 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2006).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2006).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Analysis

The Board concludes that a TDIU on an extra-schedular 
evaluation is not warranted.  In the veteran's application 
for increased compensation based on unemployability, received 
in November 2004, the veteran claimed that due to his 
service-connected disabilities, he was unable to handle 
stressful situations.  The veteran claimed that he needed to 
take prescription medications for his service-connected PTSD, 
but that he was unable to take the medication when he worked 
as a truck driver.  In a statement in support of his claim, 
dated in December 2004, the veteran further explained that 
his prescribed medications caused drowsiness, which prevented 
him from working as a truck driver.  

Having reviewed the veteran's statements, and the objective 
evidence associated with the claims file, the Board finds 
that the criteria for a TDIU on an extra-schedular basis have 
not been met.  First, the evidence shows that he has been 
able to work the vast majority of the time over the past two 
decades.  In his PTSD questionnaire, he claimed that his PTSD 
required him to miss only 1-2 years of work of the last 23.  
Moreover, according to a VA mental health note dated in June 
2006, the veteran was working as a linen deliverer for St. 
Mary's Hospital.  Thus, it is shown that the veteran was able 
to perform the duties necessary of his employment at that 
time.  No other evidence exists to the contrary.  

The medical evidence also fails to corroborate his opinion 
that he is unable to work due to service-connected 
disabilities.  Dr. J.F., in the February 2005 VA examination 
report and April 2005 addendum, specifically indicated that 
the service-connected PTSD only mildly interfered with his 
work activities.  

Regarding the veteran's service-connected knee disabilities, 
the medical evidence reflects that they too are only mildly 
disabling.  In a VA scars examination report, dated in 
February 2005, Dr. L.W. reported that the veteran had a 
"small insignificant scar" to the lateral aspect of the 
right knee, which is where he had been hit with shrapnel in 
Vietnam.  Dr. L.W. described the resulting limitation of 
motion as "mild."  The claims file was negative for other 
treatment or findings related to the veteran's knee 
disabilities.  Although the VA examination report indicates 
that the veteran continues to suffer from residuals of a knee 
injury, nothing in this report indicates that it renders him 
totally unemployable.

Regarding the letter from Dr. W.H., VA Staff Psychiatrist, in 
which he reported that the veteran was unable to work in the 
foreseeable future because of his medical condition, the 
Board does not consider this to be conclusive evidence that 
the veteran's service-connected disabilities render him 
totally unemployable.  As noted above, the doctor failed to 
mention which "medical condition" he was referring to, or 
provide reasons or rationale for his conclusion.  The Board 
finds this statement to be of little probative value for the 
issue of entitlement to a TDIU.

The evidence in its entirety suggests that while the 
veteran's disabilities may present some challenges, they are 
not so severe as to render him incapable of performing any 
physical acts necessary for employment.  Van Hoose, 4 Vet. 
App. at 363.  To the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extra-schedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extra-schedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).













ORDER

1.  An initial rating in excess of 30 for service-connected 
PTSD is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


